Citation Nr: 1613536	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left heel spur.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981.  He was also a member of the Army National Guard and served on active duty for training during various periods, including from July 20, 1982, through July 24, 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The issue of entitlement to service connection for left heel spur is addressed in the Remand portion of this decision.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a left ankle disorder as a result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's September 2007 and December 2007 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as Social Security Administration (SSA) records and identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a May 2009 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran declined to testify before the Board.

The Veteran's claim was remanded in August 2013 to obtain his SSA records and to provide him with authorizations to obtain his private treatment records as well as workers' compensation records.  The RO obtained the Veteran's SSA records and they are associated with the evidence of record.  In August 2013, the RO sent the Veteran a letter requesting that he complete authorization forms to obtain outstanding private records, however, the Veteran did not respond to that letter and, therefore, the RO was unable to request any outstanding records.  VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Board finds that there has been substantial compliance with its August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The Veteran claims he injured his left ankle during service, which caused his current left ankle disorder and left foot heel spurs.  Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records document that in July 1982, the Veteran either twisted or sprained his left ankle playing basketball.  In a sworn statement, the Veteran indicated that as he was shooting a basketball, another player jumped on his leg hurting his ankle.  The Veteran reported pain while walking and he was instructed to soak his foot in ice water to reduce swelling and to take anti-inflammatory medication.  There is no additional medical treatment associated with his left lower extremity during service.

In March 1985 and March 1994 reports of medical history, the Veteran indicated he was in "good health," and denied a history of foot trouble; bone, joint, or other deformity; and arthritis.  At March 1985, September 1986, and March 1994 examinations, the examiners found the Veteran's feet and lower extremities were normal.

Post-service treatment records document that the Veteran began seeking treatment with M. R., M.D. for his left ankle in July 2004 and he informed doctors that he had experienced left ankle pain for "about a month or so."  The Veteran stated the pain was on and off and that it was "quite bad lately;" he denied any particular injury.  On examination, there was tenderness on range of motion and edema of the left ankle.  August 2004 physical therapy notes reflect the Veteran reported his job required "prolonged standing," and the examiner documented a diagnosis of a sprained left ankle.  August 2004 magnetic resonance imaging was "suggestive" of inflammatory arthritis, with pannis formation involving the posterior subtalar and talonavicular joints, bone marrow edema involving the talus, calcaneaus, cuboid, and fourth metatarsal, and changes of tendinopathy involving the Achilles and peroneous longus.  October 2004 x-rays revealed calcaneal spurs.

A January 2005 private treatment record from Dr. J. B. reflects the Veteran experienced left heel, ankle, and Achilles tendon pain since July 2004 and that he continued to complain of pain.  The examiner noted the Veteran was "on his feet extensively," and on examination diagnosed plantar fasciitis, Achilles tendinitis, posterior tibial tendinitis, and sinus tarsi of the left foot.  The examiner ordered shoe inserts to accommodate his foot structure and he was instructed to limit his activities, including work.  A February 2005 treatment note reflects the Veteran reported he was unable to tolerate the shoe ware required for work.

SSA records document that from 1987 to 2005 the Veteran worked in sanitation and supply at a juice manufacturing plant and that his duties involved cleaning machines, providing parts and supplies to the line, handling sanitation of the plant floor, and removing garbage and leftovers from processing.  The Veteran indicated that he was walking and standing for eight hours a day in this position.  In November 2007, the Veteran submitted a statement to the Board and stated he had a heel spur and arthritis which were "job relative."

At a May 2009 VA examination, the Veteran reported injuring his left ankle during service while playing basketball.  He stated he was placed on limited duty for approximately a week and that he was then cleared to resume all activities.  Between his injury in 1982 and his treatment in 2004, the Veteran did not seek any treatment for and did not report any ongoing problems with his left ankle.  He indicated he worked for the same company for 19 years in the sanitation department and that his job required him to work a full day where he was either standing or walking; he did not report any problems with his left ankle preventing him from working during that time until 2004.  The Veteran reported being on SSA disability and indicated his workers' compensation claim was still pending.  X-rays revealed small bilateral plantar and posterior calcaneal spurs, probable minimal calcific distal Achilles tendinopathy on the left ankle, metallic surgical suture anchor in the posterior left calcaneus, and otherwise normal ankles; there was no evidence of fracture, dislocation, arthritis, or additional abnormality.  The examiner found that the Veteran's plantar fasciitis and Achilles tendinitis were work-related because the Veteran's current left foot injury had been documented as such and that his plantar fasciitis and Achilles tendinitis were clearly distinct from a left ankle sprain.  The examiner also found that the Veteran's left ankle sprain he experienced in service had resolved, reasoning that the Veteran was cleared to return to duty after one week of limited duty, he did not seek care or report any problems with his ankle between 1982 and 2004, he was able to be employed during that time in medium duty work without restrictions, and medical evaluations in 1985 and 1994 did not document any ongoing problems with his left ankle.  Based on the foregoing, the examiner found the Veteran's in-service left ankle injury had resolved without any long-term problems.  The examiner also indicated that the examination revealed bilateral spurs which were "unlikely related" to his ankle injury in the service, however the examiner did not provide any rationale for that opinion.

The Veteran submitted an April 2010 letter from J. B., M.D., who stated the Veteran's "left foot condition is still present to where he is having pain, which is consistent to the injury that he sustained in the military numerous years ago."  This medical opinion is inadequate with which to grant service connection, because Dr. J. B. failed to provide a rationale for this opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, while review of the claims file is not required for a medical professional to provide an adequate opinion, there is no indication that Dr. J. B had a clear and factually accurate picture of the nature of the Veteran's 1982 in-service injury or that Dr. J. B. was privy to the fact the Veteran did not receive treatment for or experience ankle or foot pain following that injury until over 20 years later in 2004.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (finding that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); cf. D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history).

On the other hand, the May 2009 VA examination report is thorough and contains a detailed description of the Veteran's in-service injury and lack of post-service treatment or pain, as demonstrated by a review of the medical evidence of record.  The VA examiner provided a comprehensive and detailed rationale for the opinion that the Veteran's current left ankle disorders were not due to his singular ankle injury during service and in providing this opinion, the examiner also took into account the Veteran's lay statements.

Based on the foregoing, the Board finds the May 2009 VA examination report is the most probative medical evidence of record and that the VA examiner's opinion finding no nexus between the Veteran's current left ankle disorders and his active duty service is based on adequate reasoning.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  

Further, when it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between a claimed disability and service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In this case, the Veteran did not seek treatment for or experience any symptoms of left foot or ankle pain for over twenty years after service.  This long period without problems weighs heavily against his claim.

As such, service connection for a left ankle disorder is not warranted.  The Board has considered the benefit of the doubt doctrine, however, as the preponderance of evidence weighs heavily against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left ankle disorder is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

As noted above, the May 2009 VA examiner found that the Veteran's heel spurs were "unlikely" the result of his in-service injury, yet the examiner failed to provide a rationale for that statement.  Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, cannot serve as the basis for a probative medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

As such, a remand is required to obtain a supplemental medical opinion with regard to this issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain a supplemental medical opinion from a VA medical professional to determine whether a left heel spur is related to the Veteran's military service.  The electronic claims file must be made available to the VA medical professional.  Based on a review of the evidence of record, the medical professional must state:

* Whether any currently or previously diagnosed left heel spurs are related to the Veteran's active duty service, to include as due to an in-service left ankle injury.

A complete rationale for the requested opinion must be provided.  If the medical professional cannot provide the requested opinion without resorting to speculation, it must be so stated, and the medical professional must provide the reasons why an opinion would require speculation.  The medical professional must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the medical professional must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular medical professional.

3.  The medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


